IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00286-CV

CURTIS HARDAWAY, JR.,
                                                           Appellant
v.

NARSTCO INC., CHAPARRAL STEEL MIDLOTHIAN
LP, CHAPARRAL STEEL TEXAS LLC, CHAPARRAL
STEEL COMPANY, GERDAU AMERISTEEL ENERGY
INC., AND GERDAU AMERISTEEL US INC.,
                                     Appellees



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 95996


                          MEMORANDUM OPINION

      Appellant Curtis Hardaway, Jr., appeals from the “Order Granting Defendant’s

Traditional Motion for Summary Judgment,” which was signed by the trial court on

August 3, 2018. The order grants Appellee Narstco Inc.’s traditional motion for summary

judgment and orders that Hardaway take nothing from Narstco Inc. in this lawsuit. The

order therefore disposes of all claims existing between Hardaway and Narstco Inc. in this
lawsuit. The order does not, however, dispose of all pending parties and claims in this

lawsuit and is therefore not a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d

191, 195 (Tex. 2001). In fact, Hardaway’s notice of appeal states that this appeal is

interlocutory.

       This Court has no jurisdiction to hear an appeal from a judgment that is not final,

unless there is specific statutory authority permitting an appeal before final judgment.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012 (West 2015). None of the exceptions to the

rule that only final judgments can be appealed apply in this case. See id. § 51.014 (West

Supp. 2018) (listing interlocutory orders that may be appealed before final judgment is

rendered in the case).

       By letter dated September 19, 2018, the Clerk of this Court notified Hardaway that

this appeal was subject to dismissal for want of jurisdiction because it appeared that all

pending parties had not been disposed of and that there was, therefore, no final

judgment. The Clerk of this Court notified Hardaway that the Court may dismiss this

appeal unless, within ten days of the date of the letter, Hardaway showed grounds for

continuing the appeal.

       Additionally, in the September 19, 2018 letter, Hardaway was notified that this

appeal was subject to dismissal for want of jurisdiction because it appeared that his notice

of appeal was not timely filed. Appeals from interlocutory orders (when allowed by

statute) are accelerated appeals. TEX. R. APP. P. 28.1(a). Therefore, the notice of appeal

must have been filed within twenty days after the interlocutory order was signed. Id. at

26.1(b). The order from which Hardaway appeals was signed on August 3, 2018, and his

Hardaway v. Narstco Inc.                                                              Page 2
notice of appeal was filed on August 31, 2018. Therefore, even if this was an appeal

authorized from an interlocutory order, the notice of appeal was untimely. But if, as here,

the notice of appeal was filed within the fifteen-day window for filing a motion for

extension of time to file notice of appeal, the Court must imply a motion for extension of

time if an appellant can show a reasonable explanation for the late filing of the notice of

appeal. See id. at 26.3; In re B.G., 104 S.W.3d 565, 567 (Tex. App.—Waco 2002, order).

Hardaway’s notice of appeal was filed within the fifteen-day window. The Clerk of the

Court therefore also notified Hardaway in the September 19, 2018 letter that even if this

was an appeal authorized from an interlocutory order, the Court may dismiss this appeal

unless, within ten days of the date of the letter, he provided a reasonable explanation for

the late filing of the notice of appeal.

       Hardaway subsequently filed a motion for extension of time to file his notice of

appeal, in which he provides an explanation for the late filing of his notice of appeal.

Hardaway, however, does not cite any authority that would permit an appeal from this

interlocutory order. Accordingly, Hardaway has not shown grounds for continuing the

appeal.

       This appeal is dismissed for want of jurisdiction. Likewise, Hardaway’s motion

for extension of time to file his notice of appeal is dismissed.




                                                  REX D. DAVIS
                                                  Justice


Hardaway v. Narstco Inc.                                                             Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 24, 2018
[CV06]




Hardaway v. Narstco Inc.                       Page 4